EXHIBIT B
SCHEDULE 1 16
MASTER COMMERCIAL MOTOR V ERICLE SECURITY AGREEMENT

 

Appheutan Nos aya Effecuva Date of this Agreemene Janay 77, 006
LENDERSECURED PARTY: BORROWER:

Hitachi Capital America Corp. JAMS TRANSPORTAT

#00 Connectient Ave 12400 Roiss Dy Ter 197
Norwatk Connecticut 66834 fl Paso, TX 70978-3318

“V anal “ihe” means dich perain oe enidy who signa this Schedule as a Boruwer {f mone then ane Person oF entity gigas ws Borrower, cack of thes
agrers 16 keep ab paises of the Borrawes an tig Schodule, even dl she athens da not "You" means the Leger Secured Party, identified shove, Hrooh)
Capind Asterica Com., sad shall include any assignee of Hitech Caphal Americy Corp. who is the holder of this Seaedn!e

PROMISE TQ PAY: The cred pike is shown below gx the “Tosa! Sate Price.” TRe “Cash Pros ia alee shown below Ey Signing this Schade,
i theose 10 purchase the moar vebiclets) desurtbed bylaw Uhe “Vehiele”) on creda aceurding to thet terms of this Suhedude J ayree w pay you the Amount
Financed, Finance Charge, and any other charges authorized ints SCHEDULE agree to make paymens according i the Payinaat Schedule eer torh
aglow

VEHICLE WENTIPICATION:

 

 

 

; Year Malas Made! Velucle Kenuficstiag Number
201) PREIGHTLINER CASCADA TPLUGLIVABSBH24aS Lsert
Heavy Commarcad Vehicle

 

 

TRADE IN EGENTUPECATION AND INPORMATION:

Year Make . Meiel VIN, License Mia

With respect to the iadasin, we agree ta the ainaunts ser foeth below:

Yade in Cress Allinsanee Amount Bb io
Last Atnount Crving on Trade infowed 1 nmr 33.20
‘Trade In Net Abouanes Amaunr S866

GARAGING ADDRESS: 12400 Solas Dr Trlr 197. 1 Paso, TX 79938718
FISANCING INFORMATION:

 

 

 

 

 

 

 

 

 

 

 

ASNUAL PERCENTAGE FINANCE CHARGE Anmosat Financed Total of Payments Taral Sale Price _— i
RATE The dala: smauy the oredin § The ancunt of eradit Too amount | will have saat The Joma! est Of iny purchase on i
‘Phe cas: af ave ovedis 4a wall cost ma Prtiided iy me or an aller ! howe made a paeyinecais credit, mmckading dian paved of i
veary rate. arg behalf a Schaduded S4B357 5 i
43.28% $2893.28 $43,902 23 $3674 22 Sales 3
{

Mx Parmeat Scheduls wilt be:
: . : . j
‘ c Aspunt of Payments hes Payments Are Bue A Loft Salioan my }
Nuuvber of Payments ony ama: pagaal of Ba Payment |
88 $2182 28 IDA LAGS 80.00
a

 

 

 

aft amare
hy . Cx Sain Language Loan sthedale Prge

WACO FATE

 
 

IPEMIZATION OF AMOUNT FINANCE:

Cash price

  

2 Gown Pawmeni « 4a 83571
Net Trade In Allowsnwe i negative, enter “HW and see Line 2A below) S00
* capt $
+ Mirz Rebate :
* thar Geacnibe) ss-nsntmanmonuenee
‘Catal down para ~ $4833 71 2;

 

    

4. Linpeat balance of cash prises f mums 25 $43.368.99 5

+ Other charges cechuday amounts paid 1 others on your behalf Seller may keep part of
these arnounts. |

 

 

 

A Net Trade in Allowance [if poaitiva, cer OS bur Waegauve insert amatint here} $00
8 Offieisi fees pad wm government agenvies $2.60
& Sales tax, $6.80
n Onker rons ;
E Goverament hioonge andor mgistration fees
F Government cortificny af tile fee i :
a Gowernmant velicle napecton fees $40 06 i
H Documenaey (ee 3289.05
i Oxher charges (Seller muse agentiiy who 1s paid iow! descabe parpage)
to DOQGETTPRERMITL NE sor Dealer Docemeninion lee £300.80
86 fay $0.06
to for Dealer Uncentors Tay $98 94
t ie $0.00
to for Eonance Pawessing Fae S09
sa for LGU
Me nu ft ingutunce Products $0.06
a aad? Warranty: Produces Sige

  

‘Total other charges and aminuts pant to others on your bekall
SLITS tay

 

 

 

 

 

5 Amount Flasneed (> 41 AS IE.29 123
BALLOON PAYMENT REQUIREMENT: The env: of the anhiganon evidenced by this SCHEDULE shall he 48 morales Hom de dae of me

deitvery of the Velvicke Wa agree thar on will pay Hitech: Cagiel America Corp 48 consecutive Insiaiiment PayTead of prmespal wad wneross
in che smoury of S $1,183.24 commencing on the 02/2 12616 ulus a final installment BALLOON PAYMENT of principal and immeres: at the
aman: ofS S000 on 012 12028 whick ig che MATURITY DATE of the debt aidescad dy this SCHEDULE. We usdervand tes at the
MATURITYDATE the entice princigal balance together wu alf accrued and unpaid inieres: chal! be due and pawable by ax w Heels Cane
America Cora.

 

 

HOSS YOU FIGURE THE fESANCE CHARGE: he connec ate is Lb28%. This comet re muy tot be che same as the Annual
Forcemage Rose. You with Egure the Finance Chorge by applyase the scheduled jawalleune eatiings method as dufined by the Texas Finance Code to che
uopaid portion of the principal balance You bused dhe Fioance Charge, Tonal of Paymenrs, and Totul Sele Price ag if a! payments were arade as scheduled
‘The unpaid principal balasce does am include the late charges or rorumed cheek charges

PROPERTY INSURANCE: f{ ovust keep the Yenicle insured xgulnet damage tr tose in the smount f owe or the muscunt get forth Is thix
Contract ia the Other Terms and Conditions section, ehichever iy greater. Usaust keep this insurance antil I have pald ali that 1 owe under this
Sehedute. [may obtain property insurance from aayans } want ar provide proof of Inserance f already have. The insurer must be aurhar@ad ca do
basiness in Texas, { agree va give you prod? af Property meuraiice, | uum sand you és the person io be gaul under the nolicy in the event of damnage or loss

You oil apply ony passmenis in the Killeewing order:

 

HOW VOU WILL APPLY MY PAYMENTS:

i Eatned but anpacd finance charge: and
3 ‘Yo anything alse | awe under this agreement

    

HOW LATE (2 EARLY PAYMENTS CHANGE WHAT TMUS
Price as of all payments were made ag achedided ff 1 do net dmety make
Charge and toy last parienti will be aidre than my final scheduled pay
timake any scheduled pawnents law. oy Fiennes Charge will morease

 
 

  

   

DELIVERY AND ACCEPTANCT RECEIPT, ( coral) that i have rakes dslivery and accepied the velnglets; indicated on page 1 herein ithe
Vehicles, subject taf] of tae tenns and condiviees ser forth on the ldasaer Commercial Mesor Vaticle Security Agreement dated lanuary 21. 2016 benceun
aie as Gorower sad yo as LendeySecund Pany (Agreement’y and che Sehedul ej) atuivhed thesia. | urdersmnd that you are relying upon ihe thregalzy
seitilicuion in providing financing tar my Burchaw of such Vel @, ard to inclooe yer: te provide the fogncmy, | agree tha: | wil! seve all clauma, defonsig.,
setotis and counrerclains che } thay have directly with DOUOETT PREIGHTLINER OF 5. TEM “Selter"y and will ace asseet SAY Sith chairs,
seintls or counterclaims againat you or agains: une debe f ove or Will fe yOu m canaection arth yang Amancong of ony purchaser, uber my Se eation te yeas
absolute and unconditional, and that you are wor dhe manuthecarer, dumdbutar or selier of Ge Veltivies and have nw knowledge or famuliarity wich the Vehicles,
J understand and agree chat my obligations te you under ihe Agreement are abeoiute, and that sou are neither the manutbouser. edaributer or seller of the

Vehitio(s} ard heve no kaowledge of or familanay with ju tthens},
we

i HTH a al | iE t il HH AG TX Plain Language Loan Sebedude Page 2

   
   
  
 

       
 

   

   

  

 
    

. We hese emared ints a Slaster Cammersaal Motor Vehicle Serurny Agreement dared Jawan, 21, Old be “ARMOCMCT™) O: pear ie the aie
TANT we are aniering! imo this Sehedule the “Sched, } Ths Schedule irarporanes all dann ia’ the Agreeraent oy fick teas were fully eee Fork jn chic
Schedule, AU wens thar are dedined us the Agscertens will have the sate meanings in this Schedule unless desieed aiffsatly on tee Sehedule

WARNINGS ANB XOTICES 104 AORROWER;

{3

LIABHATY INSURANCE THIN SCHEDULE DOGS NOT INCLUDE INSURANCE COVERAGE FOR PERSON 41. LEABIEITY ANT
PROPERTY BASLAGE CAUSED TO GEHERS. 2 ACKNOWLEDGE THAT UNBER THE TERMS GF THE AGHEEsiENT
INCORPORATED NTO THIS SCHILDULE 1 aM REQUIRED TO ONTAIN AND KEEP IS FORCE gotn TALL ISIGN ANB
LIABHATY INSURANCE OS THE VELNCLE,

 

(8) COMPLETE SCHEDULE. (WTA. NOY SIGS ‘THIS SCHEDULE BEFORE | READ CT OR 18 (T CONTAINS BLANK RPACES. 1 ast
EATITLEG (0 4 COPY OF THE SCHEDULE 4 SIGN, ONDER THE LAW. 1 HASY 4 RIORT TO PAY OFE IX ARVARCE ALL
THAT 1 OWE AND USDER CEVTAIN CONBITIGNS MAY BE ENTITLED TO QSTAIS 4 PARTIAL REFUND OF THE FINANCE,
CHARGES, § WELL KEEP TIS SCHEDULE TO PROTECT MY (UGG AL HATE.

 

G1 ACKMOEDGEMEAT OF RECEIPT OF 80; HEOGLE. { AGREE TO THE TRAMA OF THIS SCHEDULE ARB ACKMOWLEDCE
RECHICT OF a COMPLETED COPY OF Tr. i CONFIRM THAT BEFORE SIGNED THIS SCHEDLA AB, YOR GAVE TF TO ME,
AND WAS FREE TO TARE I AND MEVIEW EY.

id) CONSCATER CREDIT COMMISIONER NOVICE. To rooisnt Hitachi Capital America Corp. sheet this gecouns, ca) GA-T8-GEI2 Thi
Schedule i subject in whole or in part te Texas law whith ii aeforeed hy the Comumer Credle Comadesioaer, 2607 NW. Lamar Bhed., Agetin,
Texas EMR GMT: A S38 18945 GE 996-1608, and can be tentacted telative ta aay inquiries ar complaints

i) SIGAMTURES SEQUIRER. THI SCHEDOLE IS SOT VALID ESTHL YOP ANT (SIGN FF,

th TD breehy vanent tn sow doiuining a credit fepart en ir aad any personal ded/or corpnratt guarenturs af me at the tare af execution hereof
aul ssud-astinatly in the event of n default radar thie agrermentor any otter ubligailons af me 1 you and aay guaranties therefar. Capies
af this reesutad agreement traasadied by feesimiie tranamicion, email ar signsmres yeneruied threwgh electronic
signi taretdacumentation teclnoteuy shall he coaddrred ériginals for all par aosei.

This is Originally Executed Copy No jaf 4 ariginalls exeviged qupies. (nly irasster of possession by Von of Originally Exedated Cony So 1 dial he
eHective for purposes of perivetang ser inarest i Chis Seals by nesses

Uated. January 21, 20)6 | bueby avknowleder rencypa of wl esncr cups of this Schedule

 

 

 

 

LENDER 7 SECURFDD PARTY: BORROWER.
HITACHI CAPITAL AMERICA CORP, JAMS TRANSPORTATION, INC,
awe of Individual(s}corparaion efr pag serehip.
Give trade same, if fe alien wig.
Lo. .

   

 

Signahare: — Abrus foe Aras

Andrea C. Hofer-Yusi

» Malic Uarcdes

i Same: Documentation Manager
“Lithe
bated: ' ] za} & Datak = fy Dyzeis

 

 

Weorporaton, authorieas! officer must sige and show corporate Je,
if partnership, general parteor must sign.

W138) authorieed Manages oy Member ust sien ad
Ry executing above, Buyer icknavledges receipt af an meact copy oF
this Agreerient

 

 

OTHER TERMS AND CONDITIONS;

Plesse reler ty Maser Commetcal Mato: Vehiele Security Agreemem for Ruther terms and condition

BE:

Sehwadute Boge 3

 
